Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) dated as of
December 7, 2016, by and among Memorial Production Partners LP, a Delaware
limited partnership (the “Partnership”), Memorial Production Finance
Corporation, a Delaware corporation (together with the Partnership, the
“Issuers”), each of the undersigned entities listed as guarantors (the
“Guarantors” and, together with the Issuers, the “Note Parties”), and each of
the undersigned beneficial owners and/or investment advisors or managers of
discretionary accounts for the holders or beneficial owners of the 2022 Notes
(as defined below) (collectively, the “Amending Holders”).

WHEREAS, the Issuers are the issuers under that certain Indenture, dated as of
July 17, 2014, among the Issuers, the Guarantors and Wilmington Trust, National
Association, as successor trustee (the “Trustee”) to U.S. Bank National
Association (as amended, modified or supplemented prior to the date hereof, the
“2022 Indenture” and, the notes issued thereunder, the “2022 Notes”);

WHEREAS, the Note Parties and the Holders entered into that certain Forbearance
Agreement, dated as of November 30, 2016 (the “Forbearance Agreement”);

WHEREAS, Section 14 of the Forbearance Agreement provides that any modification,
alteration or amendment of the Forbearance Agreement must be agreed to in
writing by Holders holding a majority of principal amount of the outstanding
2022 Notes held by Holders that are parties to the Forbearance Agreement;

WHEREAS, the Amending Holders hold a majority of principal amount of the
outstanding 2022 Notes held by Holders that are parties to the Forbearance
Agreement;

WHEREAS, the Note Parties and the Amending Holders desire to amend the
Forbearance Agreement as set forth in this Amendment; and

WHEREAS, terms used but not otherwise defined herein or in the Forbearance
Agreement shall have the meanings given to them in the 2022 Indenture.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment to Forbearance Agreement.

1.1 The last sentence of Section 1(a) of the Forbearance Agreement is hereby
amended and restated as follows:

“As used herein, “Forbearance Termination Date” means the earliest to occur of
(a) 11:59 p.m. (New York City time) on December 16, 2016, (b) the occurrence of
any Event of Default other than the Cross Default and (c) two (2) calendar days
following the Issuers’ receipt of bona fide notice from any Holder of any breach
by any Note Party of any of the conditions or agreements provided in this
Agreement (which breach remains uncured during such period).”

1.2 Section 14 of the Forbearance Agreement is hereby amended and restated as
follows:

“This Agreement constitutes the entire understanding of the parties with respect
to the subject matter hereof, and supersedes all other discussions, promises,
representations, warranties, agreements and

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

understandings between the parties with respect thereto. This Agreement may not
be modified, altered or amended except by an agreement in writing (including via
email) by a duly authorized representative of each Note Party and Holders
holding a majority of principal amount of the outstanding 2022 Notes held by
Holders that are parties hereto as of the date of any such modification,
alteration or amendment to this Agreement.”

Section 2. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 3. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD PROVIDE FOR THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

Section 4. Effectiveness. The Forbearance Agreement is and shall remain in full
force and effect as of the date hereof except as modified by this Amendment.

Section 5. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Amendment shall be construed to alter the existing debtor-creditor
relationship between the Note Parties and the Holders or the Trustee. This
Amendment is not intended, nor shall it be construed, to create a partnership or
joint venture relationship between or among any of the parties hereto. No person
other than a party hereto is intended to be a beneficiary hereof and no person
other than a party hereto shall be authorized to rely upon or enforce the
contents of this Amendment.

Section 6. Entire Agreement; Modification of Agreement; Verbal Agreements Not
Binding. This Amendment and the Forbearance Agreement constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof, and supersedes all other discussions, promises, representations,
warranties, agreements and understandings between the parties with respect
thereto. This Amendment and the Forbearance Agreement may not be modified,
altered or amended except by an agreement in writing (including via email) by a
duly authorized representative of each Note Party and Holders holding a majority
of principal amount of the outstanding 2022 Notes held by Holders that are
parties to the Forbearance Agreement as of the date of any such modification,
alteration or amendment to the Forbearance Agreement.

Section 7. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 8. Severability. If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
the Forbearance Agreement, as amended, will remain in full force and effect, and
any provision of this Amendment held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable, in each case, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon any such determination of invalidity, the
parties hereto shall negotiate in good faith to modify this Amendment so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

NOTE PARTIES MEMORIAL PRODUCTION PARTNERS GP LLC By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer MEMORIAL
PRODUCTION PARTNERS LP By:   Memorial Production Partners GP LLC   its general
partner By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer MEMORIAL
PRODUCTION FINANCE CORPORATION By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer MEMP SERVICES
LLC MEMORIAL PRODUCTION OPERATING LLC By:   Memorial Production Partners LP,  
its sole member By:   Memorial Production Partners GP LLC,   its general partner
By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer

 

[Signature Page to the First Amendment to the 2022 Notes Forbearance Agreement]



--------------------------------------------------------------------------------

MEMORIAL ENERGY SERVICES LLC MEMORIAL MIDSTREAM LLC BETA OPERATING COMPANY, LLC
COLUMBUS ENERGY, LLC RISE ENERGY OPERATING, LLC WHT ENERGY PARTNERS LLC By:  
Memorial Production Operating LLC,   its sole member By:   Memorial Production
Partners LP,   its sole member By:   Memorial Production Partners GP LLC,   its
general partner By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer RISE ENERGY
MINERALS, LLC RISE ENERGY BETA, LLC By:   Rise Energy Operating, LLC,   its sole
member By:   Memorial Production Operating LLC,   its sole member By:   Memorial
Production Partners LP,   its sole member By:   Memorial Production Partners GP
LLC,   its general partner By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer WHT CARTHAGE
LLC By:   WHT Energy Partners LLC,   its sole member By:   Memorial Production
Operating LLC,   its sole member By:   Memorial Production Partners LP,   its
sole member By:   Memorial Production Partners GP LLC,   its general partner By:
 

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer

 

[Signature Page to the First Amendment to the 2022 Notes Forbearance Agreement]



--------------------------------------------------------------------------------

SAN PEDRO BAY PIPELINE COMPANY By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer

 

[Signature Page to the First Amendment to the 2022 Notes Forbearance Agreement]



--------------------------------------------------------------------------------

HOLDERS BRIGADE CAPITAL MANAGEMENT LP, on behalf of funds and accounts managed
by it By:  

/s/ Scott Hoffman

Name:   Scott Hoffman Title:   Senior Analyst Principal Amount of 2022 Notes
held: $         CITADEL EQUITY FUND LTD By:   Citadel Advisors LLC, its
Portfolio Manager By:  

/s/ Michael Weiner

Name:   Michael Weiner Title:   Authorized Signatory Principal Amount of 2022
Notes held: $         FIR TREE INC (on behalf of certain investment Funds under
management) By:  

/s/ Evan Lederman

Name:   Evan Lederman Title:   Authorized Signatory Principal Amount of 2022
Notes held: $        

 

[Signature Page to the First Amendment to the 2022 Notes Forbearance Agreement]